 338325 NLRB No. 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1311 NLRB 881 (1993).2The Regional Director did not explicitly state that the employees™actions waived their right to reinstatement, but only that they tolled
the Respondent™s backpay obligation. However, the Charging Party
has interpreted the Regional Director™s determination to include a
finding that the employees effectively waived reinstatement, and the
General Counsel has not disputed that interpretation.3The Respondent™s March 30 letter stated in pertinent part as fol-lows:What the NLRB would have us do is offer you an unconditional
return to work at pre-strike levels of wages and benefits until
such time as we give your Union the opportunity to bargain
back to the post-strike levels of wages and benefits currently on
the table. This we intend to do.
Accordingly, without admission of any wrongdoing, we are
hereby offering you the opportunity to return to work placement
at pre-strike levels of wages and benefits. Please report to the
Company™s office on April 18, 1990 at 1:30 PM. If you do not
report, we will assume you have no interest in returning to
work.4See also Ace Beverage Co., 250 NLRB 646 (1980).Page Litho, Inc. and Graphic CommunicationsInternational Union, Detroit-Toledo Local 289,
AFLŒCIO. Cases 7ŒCAŒ30106, 7ŒCAŒ30106(2),7ŒCAŒ30569, and 7ŒCAŒ30569(2),January 30, 1998SUPPLEMENTAL ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANOn May 28, 1993, the Board issued a Decision andOrder finding, inter alia, that Page Litho, Inc., the Re-
spondent, committed various unfair labor practices in
violation of Section 8(a)(5) and (1) of the Act; that the
employees who engaged in a strike against the Re-
spondent between September 1989 and January 1990
did so in protest over the Respondent™s unfair labor
practices and were unfair labor practice strikers; and
that the Respondent was therefore obligated to offer to
reinstate and make whole the strikers who uncondition-
ally offered to return to work on January 18, 1990.1By unpublished decision dated August 28, 1995, the
United States Court of Appeals for the Sixth Circuit
issued a decision enforcing the reinstatement and
make-whole provisions of the Board™s Order.Thereafter, during the compliance proceeding, cer-tain issues arose with respect to the reinstatement and
make-whole provisions, including, inter alia, whether
certain of the former strikers effectively tolled the Re-
spondent™s backpay liability and waived their right to
reinstatement by placing a condition on their accept-
ance of the Respondent™s reinstatement offer. By letter
dated May 1, 1997, the Regional Director notified the
parties that he had determined that the Respondent
made a valid offer of reinstatement to the strikers by
letter dated March 30, 1990, but that the employees
subsequently placed a condition on their acceptance of
the Respondent™s offer by insisting that the Respondent
allow the union attorney to be present when they ar-
rived at the Respondent™s facility on the day and time
indicated in the Respondent™s letter, and leaving the
premises when the Respondent refused to allow the at-
torney to do so. The Regional Director concluded that
the employees™ actions tolled Respondent™s backpay
obligation and waived the employees™ right to rein-
statement, citing D™Armigene, Inc., 148 NLRB 2, 15(1964); and Reliance Clay Products Co., 105 NLRB135 (1953).2The Charging Party Union subsequently filed an ap-peal with the General Counsel of the Regional Direc-tor™s determination that the employees waived rein-statement. The Union contended that the Respondent™s
March 30 letter asked the employees to attend a meet-
ing on April 18, 1990, at 1:30 p.m., which was not the
employees™ regular starting time, and did not state that
they were to report to work at the start of the morning
shift.3Further, the Union contended that it felt it wasnecessary for the union presidents and attorney to be
present when the employees responded to the Re-
spondent™s letter because the Respondent had pre-
viously improperly interrogated employees who had re-
sponded to a prior letter from Respondent in February
1990 inviting the employees to attend individual meet-
ings. The Union contended that the employees at that
time were interrogated about whether they were work-
ing elsewhere, whether they would come back to work
under the terms set forth in the Respondent™s final pro-
posal, and whether they would sign something. More-
over, the Union contended that although the Respond-
ent refused to allow the attorney into the April 18
meeting, the Respondent stated that it would allow the
union presidents to come into the meeting. Thus, theUnion contended that the Respondent was improperly
attempting to designate which union representatives
could be present at the meeting. Finally, the Union
contended that it offered to reschedule the meeting,
and subsequently reiterated its unconditional offer to
return on May 4, 1990. The Union argued that under
these circumstancesŠthe fact that the employees ap-
peared at the place of business as instructed, offered
to reschedule the meeting, and later reiterated their
offer to returnŠthe employees had not demonstrated
an ‚‚unequivocal resolve not to accept reinstatement.™™
W.C. McQuaide, Inc., 239 NLRB 671 (1978), enfd.617 F.2d 349 (3d Cir. 1980).By letter dated August 29, 1997, the General Coun-sel denied the Union™s appeal ‚‚substantially for the
reasons set forth™™ by the Regional Director. There-
after, on September 11, 1997, the Union filed the in-
stant request for review of the General Counsel™s com-
pliance determination pursuant to Section 102.53(c) of
the Board™s Rules and Regulations.4On September 19,1997, the General Counsel filed a response.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00338Fmt 0610Sfmt 0610D:\NLRB\325.036APPS10PsN: APPS10
 339PAGE LITHO, INC.5In its request for review, the Union also seeks review of variousother compliance determinations made by the Regional Director
which were also upheld by the General Counsel. The Union™s re-
quest for review is denied with respect to all issues other than the
two issues discussed above.6Holo-Krome Co., 302 NLRB 452, 454 (1991), enf. denied onother grounds 947 F.2d 588 (2d Cir. 1991), rehearing denied 954
F.2d 108 (2d Cir. 1992).7Deleet Merchandising Corp., 324 NLRB No. 165 (Nov. 7, 1997);Duroyd Mfg., 285 NLRB 1, 3 (1987).The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Having duly considered the matter, we have decidedto grant the Union™s request for review with respect to
the following two issues.5The threshold issue pre-sented here is whether the Respondent™s March 30,
1990 letter constituted a valid reinstatement offer in
compliance with the terms of the Board™s court-en-
forced Order requiring that employees be offered ‚‚im-
mediate and full reinstatement to their former jobs.™™
Page Litho, supra, 311 NLRB at 883. ‚‚Initially, it isclear that the reinstatement obligation is satisfied only
by a valid offer of reinstatement.™™ ConsolidatedFreightways, 290 NLRB 771 (1988), enfd. as modified892 F.2d 1052 (D.C. Cir. 1989). As stated in AdscoMfg. Corp., 322 NLRB 217, 218 (1996), ‚‚A reinstate-ment offer to a discriminatee must be specific, un-
equivocal, and unconditional.™™ An employer does not
satisfy these requirements by merely expressing a de-
sire to ‚‚talk™™ to a discriminatee about a ‚‚job oppor-
tunity.™™6In addition, the employer™s offer must returnthe employee to his former position of employment
with his former starting time.7Here, the Union contends that the Respondent™sMarch 30 letter did not state that the employees were
to report for work on April 18, but merely invited the
employees to attend a meeting. Further, the Union
claims that the specified reporting time was not ‚‚the
regular starting time of employees.™™ In his response,
the General Counsel refers at one point to an April 18
‚‚meeting™™ and acknowledges that the employees were
told to report ‚‚after the start of the day shift.™™ Ac-
cordingly, we find that the Union has raised substantial
and material issues concerning whether the Respond-
ent™s March 30 letter was a valid offer of reinstate-
ment.The second issue concerns the events of April 18when, in response to the March 30 letter, the employ-
ees arrived at the Respondent™s facility accompanied
by two union officials and the Union™s attorney. As in-
dicated by the Union, the ‚‚Board has long held that
only where a proper offer is made and unequivocally
rejected by the employees is the employer relieved of
his statutory duty to reinstate.™™ W. C. McQuaide,supra, 239 NLRB at 671. Specifically, the Union
claims that on April 18 the Respondent™s position wasnot that it wanted the employees to report to work.Rather, the Respondent intended to hold a ‚‚meeting™™
and would permit the union officials to attend but not
the Union™s attorney. As referred to above, the General
Counsel™s response variously describes the employees™
actions on April 18 as ‚‚report[ing] to work™™ and ‚‚at-
tending [a] meeting.™™ Thus, we find that the facts and
circumstances asserted by the Union raise a substantial
question whether the McQuaide standard has been sat-isfied in this case. If the Respondent expressed no in-
tention to return the employees to work on April 18
and merely desired to conduct a ‚‚meeting,™™ it could
well be maintained that the employees™ refusal to at-
tend the ‚‚meeting™™ without the presence of the
Union™s attorney did not constitute a waiver of their
right to reinstatement. Accordingly, we shall also re-
mand this issue for hearing.ORDERITISORDERED
that the Charging Party™s request forreview is granted with respect to the following two
issues: (1) whether the Respondent™s March 30, 1990
letter constituted a valid offer of reinstatement; and (2)
whether certain employees waived reinstatement by in-
sisting on the presence of the Union™s attorney when
they responded to the March 30, 1990 letter. These
issues are remanded for hearing before an administra-
tive law judge. In all other respects, the Charging Par-
ty™s request for review is denied.CHAIRMANGOULD, dissenting in part.Contrary to my colleagues, I would deny the Charg-ing Party Union™s request for review of the Regional
Director™s compliance determination in all respects, in-
cluding with respect to the Regional Director™s deter-
mination that certain of the former unfair labor practice
strikers effectively waived reinstatement by insisting
that the union attorney be allowed to accompany them
when they returned to the facility in response to the
Respondent™s invitation and by leaving the premises
when the Respondent refused to allow the attorney to
do so.As indicated by the Regional Director, once an em-ployer makes a valid offer of reinstatement to employ-
ees, it is under no obligation to renew that offer once
declined, and the employees are therefore entitled nei-
ther to backpay nor reinstatement after their refusal of
the employer™s reinstatement offer. See D™Armigene,Inc., 148 NLRB 2, 15Œ17 (1964).Here, the Regional Director found that the Respond-ent made a facially valid and unconditional offer of re-
instatement to the employees by letter dated March 30,
1990. The letter stated in relevant part as follows:What the NLRB would have us do is offer youan unconditional return to work at pre-strike lev-
els of wages and benefits until such time as weVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00339Fmt 0610Sfmt 0610D:\NLRB\325.036APPS10PsN: APPS10
 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The primary case cited by my colleagues in this regard, DeleetMerchandising Corp., 324 NLRB No. 165 (Nov. 7, 1997), is clearlydistinguishable as it involved a situation where the employer™s offer
specifically stated that the employee would be assigned to a different
work schedule or shift. See also Associated Grocers, 295 NLRB806, 807 (1989).2I assume, for purposes of ruling on this case, that the employees™rejection must be clear and ‚‚unequivocal™™ as indicated by my col-
leagues. I note, however, that the cases relied on by my colleagues
for this proposition, specifically W.C. McQuaide, Inc.
, 239 NLRB671 (1978), and cases cited therein, are also distingushable from the
instant situation. Those cases involved situations where an employer
attempts to rely on employee statements or conduct prior to a validreinstatement offer to establish that the employee has waived rein-
statement. Here, the employee conduct occurred after the Respond-
ent™s valid and unconditional reinstatement offer.3Cf. Domsey Trading Corp., 310 NLRB 777, 778 fn. 3(1993)(respondent employer remained obligated to reinstate unfair
labor practice strikers who failed to report to work where they knew
from conversations with previously recalled strikers that the em-
ployer was physically and verbally abusing the returning strikers).give your Union the opportunity to bargain backto the post-strike levels of wages and benefits cur-
rently on the table. This we intend to do.
Accordingly, without admission of any wrong-
doing, we are hereby offering you the opportunity
to return to work placement at pre-strike levels of
wages and benefits. Please report to the Compa-
ny™s office on April 18, 1990 at 1:30 PM. If you
do not report, we will assume you have no inter-
est in returning to work.My colleagues conclude that there is a substantialquestion whether this letter constituted a valid offer of
reinstatement, essentially because it did not specifically
identify what the employees™ starting time or shift
would be. In support, they cite the Board™s decision in
Holo-Krome Co., 302 NLRB 452 (1991), enf. deniedon other grounds 947 F.2d 588 (2d Cir. 1991), rehear-
ing denied 954 F.2d 108 (2d Cir. 1992). In that case,
the issue was whether an employer™s letter to an em-
ployee which stated that the employer wanted to
‚‚talk™™ to the employee ‚‚regarding a job opportunity™™
for which he was qualified was a valid offer of reem-
ployment. Citing Board decisions holding that offers of
reinstatement must be specific, unequivocal, and un-
conditional, the Board held that the employer™s letter
did not meet these requirements since it failed to men-
tion a specific job or classification and did not actually
offer a job to him. Id. at 454.The instant case, of course, is readily distinguishablefrom Holo-Krome. Here, the Respondent™s letter spe-cifically stated that it was offering the employees an
unconditional opportunity to return to work at prestrike
wages and benefits as required by the NLRB, and re-
quested the employees to report at a specific date and
time. Although the letter did not also specifically state
which shift the returning employees would be assigned
to, no case is cited where the Board has required such
specificity in an initial written offer.1In finding a substantial question concerning the va-lidity of the Respondent™s reinstatement offer, my col-
leagues also rely on the Union™s contention that the
1:30 p.m. reporting time specified in the Respondent™s
letter was not the employees™ regular starting time and
that the letter essentially invited the employees to at-
tend a meeting rather than report to work. As dis-
cussed above, however, the Respondent™s letter clearly
indicated that the Respondent was offering to reinstatethe employees, not just inviting them to a meeting.Further, no case is cited where the Board has invali-
dated an employer™s otherwise unconditional reinstate-
ment offer on the ground that the employees were in-
vited to attend a meeting prior to returning to work.
And cf. Flite Chief, Inc., 258 NLRB 1124, 1125Œ1126(1981), enfd. mem. 696 F.2d 1003 (9th Cir. 1982) (in-
dicating that letter from employer™s attorney which of-
fered employees full and immediate reinstatement to
their former positions and invited employees to reapply
at the offices of the employer™s client between noon
and 4 p.m. would have been a valid offer of reinstate-
ment if the employer had subsequently complied with
it by actually assigning the returning employees to
their former work schedules and shift).As the Respondent™s offer was facially valid, theonly remaining question is whether employees clearly
declined the Respondent™s offer when they refused to
return on the date and time indicated by the Respond-
ent without the presence of the union attorney and
thereafter left the Respondent™s premises when the Re-
spondent refused to allow the attorney to accompany
the employees into the facility.2As indicated by theRegional Director, regardless of whether the employees
were reporting to work or to attend a meeting, there
was no legal basis for the employees™ insistence on the
presence of the union attorney upon their return to the
facility, and the Respondent™s alleged improper interro-
gation of employees during previous individual inter-
views about whether they were working elsewhere,
whether they would come back to work under the
terms set forth in the Respondent™s final proposal, and
whether they would sign something, was insufficient
by itself to excuse the employees™ failure to uncondi-
tionally return in response to the Respondent™s offer.3Accordingly, consistent with the rule set forth in
D™Armigene, in agreement with the Regional Director,I would find that the Respondent was under no obliga-
tion thereafter to respond to the Union™s renewed offer
to return on behalf of the employees.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00340Fmt 0610Sfmt 0610D:\NLRB\325.036APPS10PsN: APPS10
